Judgment reversed on the law, and new trial granted, with costs to abide the event. We think the original agreement, so far as it gave plaintiff the right to acquire the preferred stock, was not abrogated or impaired by any of the subsequent agreements, arrangements or understandings between the parties. We are further of opinion that it would work a manifest injustice if the unexplained testimony of plaintiff that he thought that when he acquired the 120 shares of common stock, the original agreement was ended, had any such effect, in view of his other testimony to the contrary, and the documentary evidence. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.